Reasons for Allowance
Claims 35-51 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference discloses a method hat assembles a substrate with a part by providing a pulsed structuring laser and laser beam that engraves an upper surface of the substrate with a beam from 200 – 11,000 nm and a pulse less than 1 microsecond, irradiating the substrate the upper surface of the substrate by a relative motion of the pulsed structuring laser beam and upper surface of the substrate to generate a pattern, providing the part with a fusible material with a lower melting point than the upper surface of the substrate, contacting and applying pressure to the substrate and part, and heating the fusible material in the pattern of the first portion of structured upper surface of the substrate.
Since previously withdrawn claim 51 includes the limitations of the allowed claims, the restriction requirement regarding claim 51 is hereby withdrawn and claim 51 is rejoined and allowed.
35 USC § 112, 6th Paragraph
The claim limitations “displacement device/displacement means”, “compression means” and “heating device” have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because the limitations use the non-structural terms “means” and  "device" coupled with functional language "displacement", “compression”, and “heating” without reciting sufficient structure to achieve the function. Furthermore, the non-structural terms are not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, these claim limitations will be interpreted to cover the corresponding structures described in the specification that achieves the claimed functions, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph limitations: The corresponding structures are described as a scanner head, a pressurizing device comprising a first tray, and a welding laser.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitations treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761